DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 9 and 14 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Examiner note
Applicant amended claims 1 and 14 further defining day length as “the length of time between sunrise and sunset”. 
The accepted definition of Sunrise/ Sunset -   Sunrise is defined as the moment the top of the sun's disc first breaks the plane of the horizon in the morning, and sunset is when the top of the sun's disc sinks below the horizon in the evening.
Also the accepted definition of Day Length – (On Earth) is 24 hrs, though this may have slightly varied over the past millennium. 
Note - Daytime occurs when the Sun appears above the local horizon, that is, anywhere on the globe's hemisphere facing the Sun. The accepted definition of daytime is “the time of the day between sunrise and sunset”.
Regarding newly amended claim language “System on earth”: 

the generator corresponds to ”… wind energy, hydraulic energy, or geothermal energy”, the examiner will interpret “on earth” as any location between the earth’s core and the earth’s atmosphere.
Claim Objections

Claims 1 and similarly claim 14 are objected to because of the following informalities:  
Claims 1 and similarly claim 14 recites “variation of the day length” and “day length being the time between sunrise and sunset on earth“.
 Claim term “day length” is used contrary to it ordinary meaning and is not clearly redefined in the specification. MPEP 2173.05(a) III
Specifically, as stated above, the accepted definition of the term “day length” (On Earth) is 24 hrs.
However the use of the claim term “day length” being used by the claim to mean " the time between sunrise and sunset on earth” is contrary to it ordinary meaning of 24 hrs (on Earth). 
Examiner will examine/interpret “day length“, as “daytime“ which has an accepted definition as “the time of the day between sunrise and sunset”. 

Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US 20140214251).
As to claim 1, Karlson discloses a method of charging a battery of electric accumulators in a system on earth from the electric energy supplied by an electric generator (Fig. 6 battery system 600 of a renewable energy generation site 620 (e.g., solar) comprising battery 602a and 602b. It is well known to one of ordinary skill in the art that renewable energy generation site 620 are located on earth) 

where Karlson charges the battery to two separate maximum SOC based on two separate charging/operating modes (“back up/preconditioning mode” where battery is charged to 90% (identified as a first battery maximum) and “normal mode” where battery is charged to approximately 80%. Fig. 3-4 S408, time “316”, “312” and [0035] [0038] [0042]-[0046]), wherein Karlson switches between at least two charging/operating modes based on first and second events/conditions (Fig. 4 when a potential disturbance such as weather occurred (406 “yes”) then the method goes from normal mode 407 to preconditioning mode 408 ([0043]-[0044]). The method goes from preconditioning mode 408 to normal mode 407 where blackout condition occurs and abated (414 “yes” to 418 “yes” [0046]-[0048]).
Although Karlson discloses switching between a first charging mode to a second charging mode (and vice versa) based on weather and blackout conditions, Karlson does not disclose switching from a first operating mode (charge to 90%) to the second operating mode (charge to 80%) based on a first condition relative to the day length (day length interpreted as “day time” see objection above), or to the variation of the day length, is fulfilled, the day length being the time between sunrise and sunset on earth nor discloses switching from a second operating mode to the first operating mode based on a second condition being fulfilled comprising determining that the day length becomes shorter than a first duration threshold.
Hall teaches switching from a first operating mode to the second operating mode based on a first condition relative to the day length, or to the variation of the day length, is fulfilled, the day length being the time between sunrise and sunset (Fig. 1 and Column 3 lines 15-25 and lines 45-51 where a battery in a geosynchronous spacecraft in charged in a stepwise fashion during a 45 day eclipse period (period is when the solar arrays of the spacecraft are shadowed by the earth on a daily basis (Column 3 lines 15-25 of Hall). During the eclipse period, the battery is charged at an SOC of 100% from days 13-33 and charged less than 100% during days 
 Hall further teaches switching from a second operating mode to the first operating mode based on a second condition being fulfilled comprising determining that the day length becomes shorter than a first duration threshold (day length on days 13-33 identified as second condition because days 13-33 are shorter in sun exposure than days 1-12 and 34-44).
Hall teaches charging the battery below 100% SOC on Days 1-12 to 100% on days 13-33 (i.e. switching from second operating mode to first operating mode when the day length decreases) and teaches charging the battery 100% SOC on Days 33 to below 100% on day 44 (i.e. switching from first operating mode to second operating mode when the day length increases) in order to ensure that the battery has enough power reserve to provide the spacecraft on days when the primary solar power is unavailable (Col. 3 lines 20-25 and 30-54) and in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the spacecraft’s power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60). As such Hall teaches charging the battery from less 100% to 100% when the spacecraft’s daytime is shorter.
As such it would be obvious to one of ordinary skill in the art to modify Karlson’s method of switching between two charging/operating modes to switch based on the first  of Hall (i.e. the length of Karlson systems daytime) in order to ensure that the battery has enough power reserve to provide the load on days when the primary solar power is unavailable (Col. 3 lines 20-25 and 30-54) and in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60). 
Karlson does not disclose the second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled.
Sugiyama teaches second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled   ([0080] More specifically, the lower limit SOC is adjusted such that the lower limit SOC increases with the decrease in the outside air temperature).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the second condition of Karlson to include second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled, in order to meet the needs of the load as power output from the battery changes with temperature ([0076] of Sugiyama).
As to claim 2, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the criterion is determined from the general irradiance received by the electric generator or the battery or from the outer temperature of the battery ([0080] of Sugiyama).
It would have been obvious to a person of ordinary skill in the art at the to 
As to claim 3, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the electric generator comprises photovoltaic cells (Power source 4 chargers battery 5 (Fig. 5 of Yoshida) using solar energy. It is well known to one or ordinary skill in the art that PV cells are used to charge batteries with solar energy).  
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the electric generator comprises photovoltaic cells as it is a well-known method to charge batteries using solar energy.

As to claim 4, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 3, wherein the criterion is determined from the general irradiance received by the photovoltaic cells or from the outer temperature ([0080] of Sugiyama).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the criterion is determined from the general irradiance received by the photovoltaic cells or from the outer temperature, as taught by Sugiyama in order to meet the needs of the load as 
As to claim 5, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the day length is equal to the day length at the winter solstice (Fig. 1 and Col 1 lines 16-25 of Hall where Days 13-31 of the eclipse (first condition) occurs during the spring and autumnal equinox.  See Fig. 4 and Col. 3 lines 21-25 of Yoshida where there is full exposure to sunlight during solstice season. As such the duration of solar exposure during Days 13-31 is not equivalent to the winter solstice).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the first condition comprises determining whether the day length is equal to the day length at the winter solstice, in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60 of Hall).
As to claim 6, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the day length increases for several consecutive days (During days 1-12 and 34-44 of Hall identified as first condition. Yoshida teaches that the sun exposure duration decreases in the beginning of the eclipse season and increases toward the end of the eclipse season (Col. 5 lines 11-21 of Yoshida and Fig.4). As such one of ordinary skill in the art can see from the combined teachings of Hall and Yoshida that sun exposure is increasing during days 34-44).  
It would have been obvious to a person of ordinary skill in the art at the to 
As to claim 7, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the day length increases and then decreases (Yoshida teaches that the sun exposure duration decreases in the beginning of the eclipse season and increases toward the end of the eclipse season (Col. 5 lines 11-21 of Yoshida and Fig.4). As such one of ordinary skill in the art can see from the combined teachings of Hall and Yoshida that sun exposure is decreasing during days 1-12 in Hall and sun exposure is increasing during days 34-44. It is determined that the day length increases and decreases again and the subsequent equinox (eclipse)).  
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include wherein the first condition comprises determining whether the day length increases and then decreases, in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60 of Hall).
As to claim 8, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, wherein the first condition comprises determining whether the day length becomes shorter or longer than a second duration threshold lower than the first duration threshold (day length of days 34-44 of Hall identified as second duration. Day length of days 1-12 of Hall identified as first duration).
Yoshida teaches that the sun exposure duration decreases in the beginning of the eclipse season and increases toward the end of the eclipse season (Col. 5 lines 11-21 of Yoshida and Fig.4). 
As such one of ordinary skill in the art can see from the combined teachings of Karlson in view of Hall in view of Yoshida that sun exposure is increasing during days 34-44 (first condition with second duration) where the sun exposure increases more every day during which the battery is charged from SOC 100% to less than 100 % (e.g. switching from first to second operating mode when determining if the day length is shorter or longer than the day length on days 1-12).  
As to claim 9, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1.
Karlson does not teach comprising determining a general irradiance duration for which the general irradiance received by the electric generator or the battery is greater than a general irradiance threshold or determining a temperature duration for which the outer temperature of the battery is higher than a temperature threshold, and wherein the criterion comprises determining whether the general irradiance duration or temperature duration is longer than a third duration threshold.
 (Yoshida teaches comprising determining a general irradiance duration for which the general irradiance received by the electric generator or the battery is greater than a general irradiance threshold or determining a temperature duration for which the outer 
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include comprising determining a general irradiance duration for which the general irradiance received by the electric generator or the battery is greater than a general irradiance threshold or determining a temperature duration for which the outer temperature of the battery is higher than a temperature threshold, and wherein the criterion comprises determining whether the general irradiance duration or temperature duration is longer than a third duration threshold in order to preventing deterioration of the battery (Col. 2 lines 1-5 of Yoshida).

As to claim 11, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1, comprising switching from the second operating mode to the first operating mode when it is successively determined that the day length becomes shorter than the first duration threshold (See Fig. 4 of Yoshida where during the 45 eclipse season, the maximum time the satellite 2 is not exposed to and that the criterion is fulfilled ([0080] of Sugiyama).
It would have been obvious to a person of ordinary skill in the art at the to modify the method of Karlson to include comprising switching from the second operating mode to the first operating mode when it is successively determined that the day length becomes shorter than the first duration threshold and that the criterion is fulfilled, in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60 of Hall) in order to meet the needs of the load as power output from the battery changes with temperature ([0076] of Sugiyama).
As to claim 14, Karlson discloses a system on earth comprising an electric generator with a battery (Fig. 6 battery system 600 of a renewable energy generation site 620 (e.g., solar) comprising battery 602a and 602b. It is well known to one of ordinary skill in the art that renewable energy generation site 620 are located on earth), a circuit charging the battery from the electric energy supplied by the generator (Circuit used to deliver the charge from the power source to the battery in Fig. 3), and a unit for controlling the charge circuit (Circuit used to deliver the charge from the power source to the battery in Fig. 3) wherein the control unit being capable of charging the battery to two separate maximum SOC based on two separate charging/operating modes (“back up/preconditioning mode” where battery is charged wherein Karlson switches between at least two charging/operating modes based on first and second events/conditions (Fig. 4 when a potential disturbance such as weather occurred (406 “yes”) then the method goes from normal mode 407 to preconditioning mode 408 ([0043]-[0044]). The method goes from preconditioning mode 408 to normal mode 407 where blackout condition occurs and abated (414 “yes” to 418 “yes” [0046]-[0048]).
Although Karlson discloses switching between a first charging mode to a second charging mode (and vice versa) based on weather and blackout conditions, Karlson does not disclose switching from a first operating mode (charge to 90%) to the second operating mode (charge to 80%) based on a first condition relative to the day length (day length interpreted as “day time” see objection above), or to the variation of the day length, is fulfilled, the day length being the time between sunrise and sunset on earth nor discloses switching from a second operating mode to the first operating mode based on a second condition being fulfilled comprising determining that the day length becomes shorter than a first duration threshold.
Hall teaches switching from a first operating mode to the second operating mode based on a first condition relative to the day length, or to the variation of the day length, is fulfilled, the day length being the time between sunrise and sunset (Fig. 1 and Column 3 lines 15-25 and lines 45-51 where a battery in a geosynchronous spacecraft in charged in a stepwise fashion during a 45 day eclipse 
 Hall further teaches switching from a second operating mode to the first operating mode based on a second condition being fulfilled comprising determining that the day length becomes shorter than a first duration threshold (day length on days 13-33 identified as second condition because days 13-33 are shorter in sun exposure than days 1-12 and 34-44).
Hall teaches charging the battery below 100% SOC on Days 1-12 to 100% on days 13-33 (i.e. switching from second operating mode to first operating mode when the day length decreases) and teaches charging the battery 100% SOC on Days 33 to below 100% on day 44 (i.e. switching from first operating mode to second operating mode when the day length increases) in order to ensure that the battery has enough power reserve to provide the spacecraft on days when the primary solar power is unavailable (Col. 3 lines 20-25 and 30-54) and in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the spacecraft’s power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60). As such Hall teaches 
As such it would be obvious to one of ordinary skill in the art to modify Karlson’s control unit capable of switching between two charging/operating modes to switch based on the first and second conditions taught by of Hall (i.e. the length of Karlson systems daytime) in order to ensure that the battery has enough power reserve to provide the load on days when the primary solar power is unavailable (Col. 3 lines 20-25 and 30-54) and in order to extend the service life of the battery by not providing an excessive reserve capacity beyond the loads power requirement (Col. 2, 40-45 and Col. 3 lines 29-31, 50-60). 
Karlson does not disclose the second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled.
Sugiyama teaches second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled   ([0080] More specifically, the lower limit SOC is adjusted such that the lower limit SOC increases with the decrease in the outside air temperature).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the second condition of Karlson to include second condition comprising determining that a criterion determined from the environmental conditions of the electric generator or of the battery is fulfilled, in order to meet the needs of the load as power output from the battery changes with temperature ([0076] of Sugiyama).

As to claim 15, Karlson in view of Hall in view of Yoshida in view of Sugiyama the system of claim 14, wherein the electric generator comprises photovoltaic cells (Power source 4 chargers battery 5 (Fig. 5) using solar energy of Yoshida. It is well known to one or ordinary skill in the art that PV cells are used to charge batteries with solar energy).  
It would have been obvious to a person of ordinary skill in the art at the to modify the system of Karlson to include wherein the electric generator comprises photovoltaic cells as it is a well-known method to charge batteries using solar energy.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of  Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US  20140214251) in view of Lockwood (US 20120098669).
As to claim 10, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1.
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not teach wherein the first duration threshold is equal to 12 hours, to within 15 minutes. 
Lockwood teaches that the amount of sunlight exposed to an object is location dependent ([0042]).
As such it would be obvious to one of ordinary skill in the art through routine experimentation to locate the renewable energy generation site of Karlson where the duration of its sun exposure can be equal to 12 hours, to within 15 minutes in order to achieve optimal solar exposure for operation. 
It would have been obvious to a person of ordinary skill in the art to switch .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (US 20150329008) in view of Hall (US 5886499) in view of Yoshida (US 6246217) in view of Sugiyama (US  20140214251) in view of Laymen (US5712795).
As to claim 12, Karlson in view of Hall in view of Yoshida in view of Sugiyama teaches the method of claim 1.
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not teach wherein the charge of the battery is further forbidden as long as the battery temperature is higher than a first temperature threshold. 
Laymen teaches wherein the charge of the battery is further forbidden as long as the battery temperature is higher than a first temperature threshold.  (Col. 6, Lines 66 – Col. 7, Lines 5 The processor 42 prevents the charger 52 from charging the battery 26 unless the temperature signal from the temperature sensor 58 indicates that the ambient temperature is below a predetermined upper threshold).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Karlson to include wherein the charge of the battery is further forbidden as long as the battery temperature is higher than a first temperature threshold, as taught by Layman in order to protect the battery from damage caused by high temperature.
As to claim 13, Karlson in view of Hall in view of Yoshida in view of Sugiyama the method of claim 1. 
Karlson in view of Hall in view of Yoshida in view of Sugiyama does not teach wherein the charge of the battery is further forbidden as long as the battery temperature is lower than a second temperature threshold.
Laymen teaches wherein the charge of the battery is further forbidden as long as the battery temperature is lower than a second temperature threshold (Col. 6, Lines 66 – Col. 7, Lines 5 The processor 42 prevents the charger 52 from charging the battery 26 unless the temperature signal from the temperature sensor 58 indicates that the ambient temperature is below a predetermined upper threshold).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Karlson to include wherein the charge of the battery is further forbidden as long as the battery temperature is lower than a second temperature threshold, as taught by Layman in order to protect the battery from damage caused by high temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859